Warner, J.
There was no error in the refusal of the Court to continue the case on the showing made therefor. The judgment of the Court below must be reversed and a new trial granted, so as to allow the verdict to be corrected in accordance with the reasonable intendment and construction thereof; unless the plaintiff shall consent to enter his judgment thereon for the sum of $707 10 for his principal debt, with interest thereon, from the time the same became due, the interest to be calculated on the obligation payable on demand, from the 14th day of September, 1869, the date of the commencement of the action.
Let the judgment of the Court below be reversed on the terms stated in this opinion.